20-50805-rbk Doc#145 Filed 08/11/21 Entered 08/11/21 14:54:19 Main Document Pg 1 of
                                        21




 The relief described hereinbelow is SO ORDERED.

 Signed August 11, 2021.


                                                      __________________________________
                                                                   Ronald B. King
                                                        Chief United States Bankruptcy Judge




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

         IN RE:                                       §       CHAPTER 11
                                                      §
         KRISJENN RANCH, LLC, et al                   §       CASE NO. 20-50805-rbk
                                                      §
                                                      §
                 DEBTOR                               §       (Jointly Administered)

     AMENDED ORDER ON DEBTORS’ MOTION TO APPROVE SALE OF REAL
  ESTATE ASSET FREE AND CLEAR OF ALL INTERESTS PURSUANT TO 11 U.S.C. §
                             363(b) and (f)

         On Consideration of Debtors’ Motion to Approve Sale of Real Estate Asset Free and Clear

  of All Interests Pursuant to 11 U.S.C. § 363(b) and (f) (the “Sale Motion”) filed by Debtor in the

  above-captioned bankruptcy, concerning certain real property briefly described as follows:


                980 Ac. +/- in Uvalde County Texas (the “Real Property”) and more further
         Described as Exhibit “A” attached.




                                                                                                  1
20-50805-rbk Doc#145 Filed 08/11/21 Entered 08/11/21 14:54:19 Main Document Pg 2 of
                                        21


         The Court finds that the relief requested in the Sale Motion is in the best interest of

  the Debtors’ estate, their creditors and other parties in interest; and the Debtors have

  provided appropriate and sufficient notice under the circumstances, and that no other or further

  notice is required; and the Court has reviewed the Sale Motion and has heard the evidence in

  support of the relief requested therein at a hearing before the Court (the “Sale Hearing”).

         The Court considered any objections to the Sale Motion, each of which are

  overruled, resolved, or withdrawn; and including the announcements and agreements stated

  on the record at the hearing, the Court has determined that the legal and factual bases set forth in

  the Sale Motion and at the Sale Hearing establish just cause for the relief granted herein.

  Therefore, after due deliberation and sufficient cause appearing:


  THE COURT HEREBY FINDS THAT:


         1.      Jurisdiction and Venue. This Court has jurisdiction over this bankruptcy case and

  the Sale Motion pursuant to 28 U.S.C. §§ 157 and 1334 and 11 U.S.C. § 105(a). This is a core

  proceeding within the meaning of 28 U.S.C. § 157(b)(2)(A) and (M). Venue is proper in this

  district pursuant to 28 U.S.C. §§ 148 and 1409(a).

         2.      Statutory Predicates. The statutory predicates for the relief sought in the Sale

  Motion are sections 105(a) and 363 of the Bankruptcy Code, Federal Rules of Bankruptcy

  Procedure (the “Bankruptcy Rules”) 2002, 6004, 9007 and 9014, and the applicable Local Rules

  for the United States Bankruptcy Court for the Western District of Texas (the “Local Rules”).

         3.      Final Order. This order approving the Sale Motion (the “Order”) constitutes a

  final order within the meaning of 28 U.S.C. § 158(a). Notwithstanding Bankruptcy Rules

  6004(h) and to any extent necessary under Bankruptcy Rules 9014, Rule 54(b) of the Federal




                                                                                                    2
20-50805-rbk Doc#145 Filed 08/11/21 Entered 08/11/21 14:54:19 Main Document Pg 3 of
                                        21



  Rules of Civil Procedure, made applicable by Bankruptcy Rule 7054, and any other applicable

  rule or law, the Court expressly finds that there is no just reason for the delay in the implementation

  of this Order, waives any stay, and expressly directs entry of the order as set forth herein. This

  Order shall be effective and enforceable immediately upon entry.

          4.      Notice. As evidenced by the certificates of service filed with this Court, based

  upon the record of the case and representations of counsel at the Sale Hearing: (i) in accordance

  with inter alia, Bankruptcy Rule 2002, due proper, timely, adequate and sufficient notice of the

  Sale Motion has been provided; (ii) no other or further notice need be provided; (iii) such notice

  was and is good, sufficient and appropriate under the circumstances of this bankruptcy case; and

  (iv) no other or further notice of the Sale Motion or the Sale Hearing is or shall be required. The

  disclosures made by the Debtors concerning the Sale Motion and the Sale Hearing were

  reasonable, adequate and complete.

          5.      Opportunity to Object. A reasonable opportunity to object and to be heard with

  respect to the proposed the Sale Motion and the relief requested therein has been given to all

  interested persons and entities, including, without limitation, the following: (i) all potential

  purchasers previously identified by the Debtors and any additional parties who have expressed an

  interest in potentially acquiring the Real Property, including those parties that have submitted

  formal expressions of interest; (ii) all other potentially interested parties identified by the Debtors

  in their business judgment as a potential purchaser of the Real Property; (iii) the Office of

  the United States Trustee; (iv) all applicable federal, state and local regulatory or taxing authorities;

  and (v) the Debtors and all parties on the most current service list.

          6.      Arm’s-Length Sale. The Earnest Money Contract was negotiated, proposed and

  entered into by the Debtors on behalf of the Debtors’ estate and A&S Ranch, Ltd. (“A&S ”) for




                                                                                                         3
20-50805-rbk Doc#145 Filed 08/11/21 Entered 08/11/21 14:54:19 Main Document Pg 4 of
                                        21



  the purchase price of Seven Million and Four-Hundred Fifty Thousand and no/100 Dollars

  ($7,450,000.00), without collusion, in good faith and from arm’s-length bargaining positions.

  Neither the Debtors nor A&S nor any of their respective representatives, have engaged in any

  conduct that would cause or permit the Sale to be avoided under section 363(n) of the Bankruptcy

  Code. Specifically, neither A&S nor any of its representatives have acted in a collusive manner

  with any person. The terms and conditions of the Sale and the transaction contemplated thereby

  (including without limitation the consideration provided in respect thereof) are fair and

  reasonable and shall not be avoided under section 363(n) of the Bankruptcy Code.

          7.      Good Faith Purchaser. A&S is purchasing the Real Property in good faith and

  is a good faith purchaser of the Real Property within the meaning of section 363(m) of the

  Bankruptcy Code and is therefore entitled to all of the protections afforded by that provision. A&S

  and its representatives have proceeded in good faith and without collusion in all respects in

  connection with the Sale Motion and Sale Hearing.

          8.      Sale in the Best Interests of the Debtors, the Debtors’ Estates and Creditors. Good

  and sufficient reasons for approval of the Sale have been articulated, and the relief requested in

  the Sale Motion and granted herein is in the best interest of the Debtors, the Debtors’ estate, their

  creditors and other parties in interest.

          9.      Business Justification. The Debtors have demonstrated both (i) good, sufficient

  and sound business purposes and justifications and (ii) compelling circumstances for the Sale

  outside of the ordinary course of business under section 363(f) of the Bankruptcy Code in that,

  among other things, the immediate approval by this Court of the sale to A&S is necessary and

  appropriate to maximize the value of the Debtors’ estate. Given all the circumstances of this

  bankruptcy case and the adequacy and fair value of the purchase price, the proposed sale




                                                                                                     4
20-50805-rbk Doc#145 Filed 08/11/21 Entered 08/11/21 14:54:19 Main Document Pg 5 of
                                        21



  constitutes a reasonable and sound exercise of the Debtors’ business judgment and should be

  approved.

             10.         Free and Clear. Krisjenn Ranch, LLC Series Uvalde Ranch is the sole and lawful

  owner of the Real Property. The conveyance of the Real Property will be a legal, valid, and

  effective transfer of the Real Property and vests or will vest A & S Ranch, Ltd. with all right, title,

  and interest of the Debtor to the Real Property free and clear of all interests to the fullest extent

  permitted under 11 U.S.C. §363(f) including without limitation all liens (as defined in section

  101(37) of the Bankruptcy Code, whether consensual, statutory, possessory, judicial or otherwise),

  claims (as defined in section 101(5) of the Bankruptcy Code and including without limitation

  successor liability claims), or other interests, of any kind or nature whatsoever, whether known

  or unknown, legal or equitable, matured or unmatured, contingent or non-contingent, liquidated

  or unliquidated, asserted or unasserted, whether arising prior to or after the commencement of

  these bankruptcy cases, and whether imposed by agreement, understanding, law, equity or

  otherwise, accruing, arising or relating thereto, (collectively, the “Interests” 1), at any time

  prior to the date of the Closing Date.

             11.         Satisfaction of 363(f) Standards. The Debtors may sell and transfer, and A&S

  may purchase, the Real Property free and clear of any interests of any kind or nature whatsoever

  because, in each case, one or more of the standards set forth in section 363(f)(1)-(5) of the

  Bankruptcy Code has been satisfied. The proposed sale of the Real Property will be free and

  clear of all liens,claims, Interests, and encumbrances including any liabilities that arose prior to



  1
    The term “Interests” as used in this Order includes, without limitations: all encumbrances; obligations; debts; liabilities; demands; guaranties;
  options; rights; restrictions; contractual commitments, including but not limited to, any license obligations; rights of first refusal or interests; any
  of the foregoing that purport to give to any party any defense, a defense or right of setoff, or recoupment against or a right or option to effect any
  forfeiture, modification or termination of the Debtor’s interests in the Real Property, or any similar rights; any of the foregoing arising under any
  mortgages, deeds of trust, security interests, conditional sale or other title retention agreements, pledges, judgments, demands, encumbrances,
  rights of first refusal or charges of any kind or nature.



                                                                                                                                                        5
20-50805-rbk Doc#145 Filed 08/11/21 Entered 08/11/21 14:54:19 Main Document Pg 6 of
                                        21



  the closing date, with all such liens, claims, Interests, encumbrances and liabilities to transfer and

  attach to the sale proceeds, including the McLeod Oil lien claim, if any, with the same validity,

  priority, force and effect (if any) that such liens, claims, interests, encumbrances and liabilities had

  on the Real Property immediately prior to the closing date.

         12.      Ad valorem tax, Quarterly Fees, and Interim Distribution of Proceeds. The ad

  valorem tax lien pertaining to the Real Property shall attach to the sales proceeds and the Debtors

  (or the closing agent on his behalf) is authorized and directed to pay all ad valorem tax debt owed

  incident to the Real Property immediately upon closing and prior to any disbursement of proceeds

  to any other person or entity. Next the following is authorized to be paid from the closing proceeds:

               a. Closing costs;

               b. Realtor commission of $25,000 to Griffin Kott;

               c. Ranch consulting fee of $25,000 to Cory Molloy; and

               d. An interim payment of $6.43 million to McLeod Oil which shall be applied in

                  accordance with the terms of its loan documents. Such interim payment is the

                  amount Debtor asserts it owes McLeod Oil. McLeod Oil asserts it is owed at least

                  $7.175 million and such amount continues to accrue.

               e. All proceeds from the sale not disbursed pursuant to this Order shall be placed in a

                  new debtor-in-possession bank account that shall solely be used to hold the sale

                  proceeds. No other funds may be deposited in the new debtor-in-possess account

                  and no funds shall be withdrawn from the account without further order of the

                  Court. All liens, including the McLeod Oil lien, claims, Interests, encumbrances

                  and liabilities shall transfer and attach to the proceeds in the new debtor in

                  possession account with the same validity, priority, force and effect (if any) that




                                                                                                        6
20-50805-rbk Doc#145 Filed 08/11/21 Entered 08/11/21 14:54:19 Main Document Pg 7 of
                                        21



                 such liens, claims, interests, encumbrances and liabilities had on the Real Property

                 immediately prior to the closing date.

         13.     Failure to Close. In the event that the sale to A&S does not close pursuant to the

  sale contract, Debtors may take any action permitted by the sale contract and Texas law including

  but not limited to terminate the contract and retain all earnest money, enforce specific performance,

  or extend the closing date, except Debtors may not enter into any modification, amendment, or

  supplement that has a material adverse effect on the Debtors’ estates in the business judgment of

  the Debtors.


  NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

         1.      Sale Motion is Granted. The Sale motion and the relief requested therein is

  GRANTED and APPROVED, as set forth herein and on the record of the Sale Hearing, which is

  incorporated herein in its entirety, and the sale as contemplated thereby is granted and approved.

  All findings of fact and conclusions of law of this Court stated on the record as part of the

  Court’s ruling at the Sale Hearing are incorporated herein by reference and made a part hereof.

  The Debtors are authorized and directed to sell the Real Property to A&S for $7,450,000.00

         2.      Objections Overruled. Any objections to the entry of this Order or the relief

  granted herein or requested in the Sale Motion that have not been withdrawn, waived, or settled,

  or not otherwise resolved pursuant to the terms hereof, if any, hereby are denied and overruled on

  the merits with prejudice.

         3.      Free and Clear. Except as expressly provided for in this Order, pursuant to

  sections 105(a) and 363(f) of the Bankruptcy Code, as of the Closing Date, the Debtor shall

  transfer, and A & S shall take title to and possession of, the Real Property free and clear of all

  Interests, with all such Interests, including the McLeod Oil lien claim, if any, attaching to the



                                                                                                     7
20-50805-rbk Doc#145 Filed 08/11/21 Entered 08/11/21 14:54:19 Main Document Pg 8 of
                                        21



  proceeds of sale, subject to the terms of such Interests, with the same validity, force and effect,

  and in the same order of priority, which such Interests now have against the Real Property. Liens

  in favor of the ad valorem taxing authorities for amounts attributable to the year in which the sale

  occurs shall remain against the Real Property.

         4.      Valid Transfer. As of the Closing Date, the transaction shall effect a legal, valid,

  enforceable and effective sale and transfer of the Real Property to A&S and shall vest A&S

  with valid legal title to such Real Property free and clear of any Interests of any kind whatsoever.

  The Real Property is transferred to A&S “as is, where is” with all faults.

         5.      Direction to Release Interests. On the Closing Date, each of the Debtors’ creditors

  or Interest holders is authorized and directed to execute such documents and take all other actions

  as may be reasonably necessary to release its Interests in the Real Property, if any, as such Interests

  may have been recorded or may otherwise exist.

         6.      Good Faith.     The transactions contemplated are undertaken by A&S and its

  affiliates, agents and representatives, without collusion and in good faith, as that term is used in

  section 363(m) of the Bankruptcy Code and, accordingly, the reversal or modification on appeal

  of the authorization provided herein to consummate the Sale shall not affect the validity of the Sale

  with A&S, unless such authorization is duly stayed pending such appeal prior to the closing. A&S,

  which shall include its affiliates, agents and representative, is a good faith purchaser of the Real

  Property, and is entitled to all of the benefits and protections afforded by section 363(m) of the

  Bankruptcy Code.

         7.      Retention of Jurisdiction. The Court retains jurisdiction, pursuant to its statutory

  powers under 28 U.S.C. § 157(b)(2), to, among other things, interpret, implement, and enforce

  the terms and provisions of this Order, including, but not limited to, retaining jurisdiction to: (a)




                                                                                                       8
20-50805-rbk Doc#145 Filed 08/11/21 Entered 08/11/21 14:54:19 Main Document Pg 9 of
                                        21



  interpret, implement and enforce the provisions of this Order and any related order; and (b) protect

  A & S against any Interests in the Real Property of any kind or nature whatsoever that attached to

  the proceeds of the sale.

         8.      Surrender of Possession. Debtors shall surrender possession of the Real Property

  to A&S on the Closing Date.

         9.      Application of Sale Proceeds.

              a. Ad valorem tax lien pertaining to the Real Property shall attach to the sales

                 proceeds and the Debtors (or the closing agent acting on behalf of the Debtors)

                 shall pay all ad valorem tax debt owed incident to the Real Property immediately

                 upon closing and prior to any disbursement of proceeds to any other person

                 or entity.

              b. The Sales Proceeds shall then be applied to any costs of sale including but not

                 limited to title fees, recording fees and any other fees customarily associated with

                 the sale of real property in Texas;

              c. The Sales Proceeds shall then be applied to the $25,000 realtor commission of

                 Griffin Kott and $25,000 ranch consulting fee of Cory Molloy;

              d. Next, an interim payment of $6.43 million shall be paid to McLeod Oil which shall

                 be applied in accordance with the terms of its loan documents. Such interim

                 payment is the amount Debtor asserts it owes McLeod Oil. McLeod Oil asserts it

                 is owed at least $7.175 million and such amount continues to accrue..

              e. All proceeds from the sale not disbursed pursuant to this Order shall be placed in a

                 new debtor-in-possession bank account that shall solely be used to hold the sale

                 proceeds. No other funds may be deposited in the new debtor-in-possess account




                                                                                                    9
20-50805-rbk Doc#145 Filed 08/11/21 Entered 08/11/21 14:54:19 Main Document Pg 10 of
                                         21



                      and no funds shall be withdrawn from the account without further order of the

                      Court. All liens, including the McLeod Oil lien, claims, Interests, encumbrances

                      and liabilities shall transfer and attach to the proceeds in the new debtor in

                      possession account with the same validity, priority, force and effect (if any) that

                      such liens, claims, interests, encumbrances and liabilities had on the Real Property

                      immediately prior to the closing date.

                   f. .

                   g. McLeod Oil reserves all of its rights to the sale proceeds in this new debtor in

                      possession account.

                   h. The Debtors (or the closing agent acting on behalf of the Debtors) is authorized and

                      directed to immediately disburse such proceeds as stated herein.

             10.      Current Year Ad Valorem Tax.        Notwithstanding any provision herein to the

  contrary, the ad valorem taxes for year 2021 pertaining to the Real Property shall be prorated in

  accordance with the Earnest Money Contract and shall become the responsibility of A&S and the

  2021 ad valorem tax lien shall be retained against the Real Property until such taxes are paid

  in full.

             11.      Notwithstanding anything in this Order or the Sales Contract, the 2021 tax liens of

  Uvalde County Tax Office and all entities for whom they collect, shall remain attached to the

  Property until paid in full, with any statutory interest or penalties if incurred, by the Buyer.

             12.      Non-Material Modifications.      The Earnest Money Contract and any related

  agreements, documents or other instruments, may be modified, amended or supplemented by the

  parties thereto, in a writing signed by such parties, and in accordance with the terms thereof,

  without further order of the Court, provided that any such modification, amendment or




                                                                                                       10
20-50805-rbk Doc#145 Filed 08/11/21 Entered 08/11/21 14:54:19 Main Document Pg 11 of
                                         21



  supplement does not have a material adverse effect on the Debtors or the Debtors’ estates in the

  business judgment of the Debtors.

          13.     Following closing, the Debtors shall file with the Court and provide to the United

  States Trustee the statements of sale proceeds required by Federal Rule of Bankruptcy Procedure

  6004(f) and shall include in the disbursements for the pertinent Monthly Operating Report the liens

  and expenses paid from closing.

          14.     At closing, the Debtors are authorized and shall pay 0.8% of the disbursements from

  the sale to the United States Trustee for quarterly fees due under 28 U.S.C. § 1930(a)(6) for the third

  quarter of 2021, or if the sale closes after September 30, 2021, for the quarter in which the sale closes.

  The payment shall be sent to the Office of the U.S. Trustee, Attn: Brian Henault, 615 E. Houston,

  Room 533, San Antonio, TX 78295.

          15.     Subsequent Plan Provisions. Nothing contained in any subsequent order of this

  Court or any court of competent jurisdiction in this bankruptcy case or any successor case

  (including, without limitation, any order authorizing the sale of Real Property pursuant to sections

  363, 365 or any other provision of the Bankruptcy Code or any order entered after the conversion

  of the bankruptcy case to a case under chapter 7 of the Bankruptcy Code), or in any chapter 11

  plan confirmed in the bankruptcy case or any other confirming any such plan, shall alter,

  conflict with, or derogate from, the provisions of this Order, which provisions shall survive and

  remain in full force and effect. The Debtors are further authorized and directed to perform such

  tasks and execute, acknowledge and deliver such instruments or documents as may be necessary

  to evidence and/or consummate the sale of the Real Property pursuant to this Order.

          16.     No Stay of Order. Notwithstanding the provisions of the Bankruptcy Rule

  6004 or any applicable provisions of the Local Rules, this Order shall not be stayed for

  fourteen (14) days after the entry hereof, but shall be effective and enforceable immediately


                                                                                                         11
20-50805-rbk Doc#145 Filed 08/11/21 Entered 08/11/21 14:54:19 Main Document Pg 12 of
                                         21



  upon entry. Time is of the essence in closing the transaction referenced herein, and the

  Debtors and Purchaser intend to close the Sale as soon as practicable. Any party objecting

  to this Order must exercise due diligence in filing an appeal and pursuing a stay, or risk its

  appeal being foreclosed as moot.

         17.      Order Controls. To the extent that this Order is inconsistent with any prior order

  or pleading with respect to the Sale Motion in this bankruptcy case, the terms of this Order

  shall govern.

         18.      The Court herein incorporates all rulings made on the record as part of this Order.

                                                  ###

  Respectfully submitted,

  SMEBERG LAW FIRM, PLLC
      By:    /s/ Ronald J. Smeberg                                     .
      RONALD J. SMEBERG
      State Bar No. 24033967
      SMEBERG LAW FIRM, PLLC
      4 Imperial Oaks
      San Antonio, TX 78248
      210-695-6684 (Tel)
      210-598-7357 (Fax)
      ron@smeberg.com
      ATTORNEY FOR DEBTORS




                                                                                                   12
20-50805-rbk Doc#145 Filed 08/11/21 Entered 08/11/21 14:54:19 Main Document Pg 13 of
                                         21
20-50805-rbk Doc#145 Filed 08/11/21 Entered 08/11/21 14:54:19 Main Document Pg 14 of
                                         21
20-50805-rbk Doc#145 Filed 08/11/21 Entered 08/11/21 14:54:19 Main Document Pg 15 of
                                         21
20-50805-rbk Doc#145 Filed 08/11/21 Entered 08/11/21 14:54:19 Main Document Pg 16 of
                                         21
20-50805-rbk Doc#145 Filed 08/11/21 Entered 08/11/21 14:54:19 Main Document Pg 17 of
                                         21
20-50805-rbk Doc#145 Filed 08/11/21 Entered 08/11/21 14:54:19 Main Document Pg 18 of
                                         21
20-50805-rbk Doc#145 Filed 08/11/21 Entered 08/11/21 14:54:19 Main Document Pg 19 of
                                         21
20-50805-rbk Doc#145 Filed 08/11/21 Entered 08/11/21 14:54:19 Main Document Pg 20 of
                                         21
20-50805-rbk Doc#145 Filed 08/11/21 Entered 08/11/21 14:54:19 Main Document Pg 21 of
                                         21
